TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00078-CV


Wendy Rogers, Appellant

v.

State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC; and
Donald R. Taylor, Receiver of Hill Country Funding, LLC, a Texas Limited Liability
Company and Hill Country Funding, LLC, a Nevada Limited Liability Company,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R
 
		Appellant, Wendy Rogers, has filed a notice of appeal from a district court order
denying her motion to compel arbitration concerning claims pending in receivership proceedings
involving Retirement Value, LLC, and the two Hill Country Funding LLC entities.  Accompanying
her notice of appeal, Rogers has filed an emergency motion to stay a portion of the litigation below
pending our disposition of her interlocutory appeal.  We deny Rogers's motion to stay.
		It is ordered March 14, 2012.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose